Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Status of the application
2.	Claims 1-10, 20-29 are pending in this application.
Claims 24-29 are new.
Claims 11-19 have been cancelled.
Claims 1-10, 20-29 have been rejected.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-10, 20-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5.	Claim 1, 3, 4,5, 10, 20 and 25 recite “dehydrated molasses-like mixture”.  the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all Obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.    Claims 1-8, 20-26, 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Findley USPN 4803085 in view of McKenzie et al. USPN 3961081 in view of Robbins et al. US 2004/0009209 and as evidence given by NPL Merwe et al. (in Journal of Thermal Analysis and calorimetry vol 84: 467-471,2006).

8.    Regarding claims 1, 2, 6-8, 20-24, 25, 27-29, Findley et al. discloses an animal feed block composition containing molasses which can be in an amount of 44% by weight of the composition (col 6 lines 50-55, Example 1) and it can be dehydrated molasses also ( col 8 lines 50-55) and the composition also comprises calcium oxide and magnesium reactants (i.e. it is reactive magnesium oxide also) in the composition (col 8 lines 45-50) in an amount from 2 to 12 weight percent of calcium oxide and/or 2-12 weight percent of magnesium oxide ( at least in col 6 lines 5-10, col 8 lines 65-67). to meet claim range amounts of Cao/MgO in the “resulting mixture” as claimed in claims 1, 6-8, 20-24, 25, 27-29.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is understood that the disclosure by Findley et al. that the magnesium oxide used has an activity of from 5 to about 65 seconds when measured in a standard test (citric acid test) (col 6 lines 15-17) is the reactive magnesium oxide (and it is reactivity test) as is also evidenced by NPL Merwe et al. (page 469 col 1 under “Citric acid reactivity test”).
Regarding the claim limitation of “subjecting a feed mixture containing molasses-like liquids to mixing to form a homogeneous mixture” as claimed in claims 1, 20, it is to be noted that Findley et al. discloses that the feed solution can be molasses source (col 4 lines 19, 24-25) and molasses can include concentrated or dehydrated molasses solubles as energy source (col 5 lines 10-15). Therefore, it is within the skill of one of ordinary skill in the art to make homogeneous mixture using any conventional mixing method prior to dehydration in order to have homogeneous mixture of the final dehydrated product as discussed below. 
	Findley et al. is specifically silent about “Subjecting a feed mixture” followed by dehydrating” step of claim 1 and “preparing a feed mixture containing molasses-like liquids” as claimed in claims 1 and 20. 
It is to be noted that Findley et al. also discloses (col 8 lines 50-55) that dehydrated molasses can be made by evaporation method under pressure as described by McKenzie et al. (USPN 3961081) (col 8 lines 50-55) and therefore, McKenzie et al. is used as secondary prior art in this respect. 
Findley et al. discloses that blocks prepared by evaporative concentrations of molasses, which is heated at 200 to 350 -degree F under 0.1 to 1 atm pressure which in incorporated as reference from McKenzie et al. (col 8 lines 50-60). 
McKenzie et al. discloses that this dehydrated molasses from cane molasses (col 7 lines 45) is heated to make dehydrated molasses (at least in Example 1, col 7) having less than 3% water ( in Mckenzie et al., col 7 lines 20-21, col 8 lines 45-55) and the dehydration can be performed using molasses only ( col 4 line 38, e.g. ‘entirely molasses) in order to have the benefit of permitting an improved liquid molasses feed composition to be provided in solid block form with all of the advantages of both prior art liquid and prior art solid feed supplement composition (col 4 lines 14-20) and also having many advantages to use dehydrated molasses for making feed block ( col 7 lined 34-42).
One of ordinary skill in the art would have been motivated to modify Findley and McKenzie et al. having less than 3% water ( in Mckenzie et al., col 7 lines 20-21, col 8 lines 45-55)  in order to have molasses solid as a primary structural block and nutritional constituent to serve as low cost molasses feed block for animal feed ( col 3 lines 8-12) and also having many advantages to use dehydrated molasses for making feed block ( col 7 lined 34-42) and also the low moisture block has specifically designed property of licking rather than chewing to consume the block which increases the salivation and salivation acts as a buffer as disclosed by Robbins et al. discloses that (at least in Abstract). 
Regarding the addition of CaO /MgO after dehydration, Findley et al. implicitly discloses that the other dietary feed components including protein, calcium, magnesium can be added to the molasses (col 8 lines 55-60) and dehydrated molasses can be considered (col 5 lines 12-14, col 8 lines 55-60). 
However, (additionally), Robbins et al. also discloses that buffer including calcium, magnesium salt containing buffer ([0021], [0022], e.g. MgO, and [0023]) can be added after dehydration step ([0020], [0024]). Therefore, addition of ingredients after dehydration step can be considered to nutritionally enrich the dehydrated molasses block.  
One of ordinary skill in the art would have been motivated to modify Findley in view of McKenzie et al. by including the teaching of Robbins et al. who discloses that buffer including calcium, magnesium salt containing buffer ([0021], [0022], e.g. MgO, and [0023]) can be added after dehydration step ([0020], [0024]) in order to serve as nutritional mineral source with buffer action after dehydration to the dehydrated product.
  Regarding the addition of further dry ingredients in an amount from 10-50% by weight of the resulting mixture as claimed in claims 1, 20, Robbins et al. also discloses that the low-moisture block can further be fortified with vitamin/mineral mix in an amount up to 7.5 wt.% and with trace mineral premix composition in an amount up to 5% by weight (at least in [0024]), totaling about 12.5 wt.% to meet claims 1, 20. 
One of ordinary skill in the art would have been motivated to modify Findley in view of McKenzie et al. by including the teaching of Robbins et al. who discloses that the low-moisture block can further be fortified with vitamin/mineral mix in an amount up to 7.5 wt.% and with trace mineral premix composition in an amount up to 5% by weight (at least in [0024]), totaling about 12.5 wt.% to meet claim 20.
Regarding the claim limitation of cold flow resistance” as claimed in claims 1, 20, it is to be noted that, Findley et al., Mckenzie, Robbins meet the claim limitations of claims 1, 20. Therefore, the low moisture block would intrinsically have the property of “cold flow resistance” property.
However, it is also to be noted that even if the combinations of prior arts of record do not address the claim limitation of claims 1, 20, however, it is within the skill of one of ordinary skill in the art to optimize the amount of CaO to protect the block height reduction as desired compared to the control (i.e. without CaO) when incubated at a time of three hours at 120 degree F using beet molasses and Findley discloses molasses can be beet molasses also (in Findley et al. col 4 lines 30-35 e.g. Beet molasses and in McKenzie et al., e.g. dehydrated molasses source can be cane molasses col 7 lines 50-56 e.g. beet molasses) ).

9.	Regarding claims 3, 5, Findley et al. (e.g. cane molasses in Table 4 col 6 lines 51), in view of McKenzie et al. (in Findley et al., col 4 lines 30-35, e.g. beet molasses, cane molasses etc. and in McKenzie et al., e.g. dehydrated molasses source can be cane molasses col 7 line 45, lines 50-56 e.g. cane molasses, beet molasses) disclose the molasses source can be cane molasses.

10.	Regarding claim 4, Robbins et al. discloses that the low moisture block can contain hydrolyzed vegetable oil in an amount up to 25 % by weight (0019]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art would have been motivated to modify Findley in view of McKenzie et al. by including the teaching of Robbins et al. who discloses that the low-moisture block can further be fortified with hydrolyzed vegetable oil (0019]).

11.	Regarding claim 26, Findley et al. discloses that the dry feed ingredients can comprise commercially available lime dry granules ( col 6 lines 57-60) and urea, corn glutin, blood meal (i.e. protein meal) etc. (col 6 lines 50-60 in Example 1), vegetable meal as protein source ( col 6 lines 38-40), urea ( col 6 line 31), vitamins, phosphates, proteins, etc. (col 8 lines 56-57), and antibiotic also ( col 6 lines 65-67) (i.e. medication), therefore, it meets “at least one of protein meal, .... and medication” as claimed in claim 26.

12. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Findley USPN 4803085 in view of McKenzie et al. USPN 3961081 in view of Robbins et al. US 2004/0009209 as applied to claim 1 and further in view of Sun et al. USPN 6561787.

13. 	Regarding claim 9, Findley et al. in view of McKenzie et al. and Robbins et al. are silent about biodegradable container.
Sun et al. discloses that low moisture content (col 1 lines 31-33) biodegradable and edible packaging composites or containers comprising fiber derived from a fiber source such as straw (col 1 lines 20-30; col 3 lines 8-10, Examples 1,2) to meet claim limitation of “biodegradable container” as claimed in claim 9.
One of ordinary skill in the art would have been motivated to modify Findley in view of McKenzie et al. and Robbins et al. by including the teaching of Sun et al. discloses that low moisture content ( col 1 lines 31-33) biodegradable and edible packaging composites or containers comprising fiber derived from a fiber source such as straw ( col 1 lines 20-30; col 3 lines 8-10, Examples 1,2) provides the benefits of low moisture type livestock feed supplements are well packaged in this type of container which is biodegradable and eliminate burden of transporting empty containers while ameliorating negative environmental impact ( col 5 lines 58-67 and col 6 lines 1-10).

14.    Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Findley USPN 4803085 in view of McKenzie et al. USPN 3961081 in view of Robbins et al. US 2004/0009209 as applied to claim 1 and further in view of Mommer RP et al. USPN 4631192.

15.	Regarding claim 10, Findley in view of McKenzie et al. in view of Robbins et al.  are silent about the claim limitation of “addition of the composition to the dehydrated molasses at a temperature range between 145-180-degree F.
It is to be noted that it is known that CaO, MgO are considered the “composition” as claimed in claim 1 and claim 10 depends on claim 1. 
Mommer et al. discloses that they are added and it is exothermic reaction and is therefore, a temperature range between 80 degree F to 170 degree F is considered the temperature range to have proper mixing condition to make animal feed block (at least in Abstract).
One of ordinary skill in the art would have been motivated to modify Findley in view of McKenzie et al. and Robbins et al. by including the teaching of Mommer et al. discloses that they are added and it is exothermic reaction and is therefore, a temperature range between 80 degree F to 170 degree F is considered the temperature range to have proper mixing condition to make animal feed block (at least in Abstract).

Conclusion
16. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792